Per Curiam:
The only question here is whether the auditor erred in finding that Thomas S. Lewis, the appellant, was advanced three thousand dollars in the purchase of the Kelly farm. This is a question of fact and the finding was against the appellant. The learned Orphans’ Court sustained the auditor, and the case is now here upon appeal. We are asked to reverse both the court and the auditor upon a question of fact. It may be that the finding might have been the other way, but we are not prepared to say it should have been. There was evidence, and we think sufficient evidence, to sustain the finding.
The decree is affirmed and the appeal dismissed at the costs of the appellant.